SOMERVILLE, J.
In Smith v. Cockrell, 66 Ala. 64, it was held that a purchaser of land at a sheriff’s sale, under execution against a debtor who has made a fraudulent conveyance of the legal title to his vendee, had a plain and adequate remedy at law by action of ejectment, and, for this reason, he can not, before recovery of possession, file a bill against the purchaser to cancel the fraudulent deed as a cloud on his title. I dissented from the conclusion reached by the majority of the court in that case, and have had no reason to change my opinion as then expressed, in support of which I might add other authorities if Lwere disposed to re-open the discussion. —Sands v. Hildreth, 14 John. Ch. 493; Hildreth *501v. Sands, 2 John. Ch. 36; Leigh v. Everhart's Ex'r, 4 T. B. Mon. 379; s. c., 16 Amer. Dec. 160. But Smith v. Cockrell has been uniformly and many times followed since it was decided, and the practice is now settled in accordance with that ruling; and for this reason I am now disposed to follow it. Grigg v. Swindall, 67 Ala. 187; Pettus v. Glover, 68 Ala. 417; Betts v. Nichols, 84 Ala. 278.
On the authority of these cases, the bill in this case was properly dismissed, as being without equity.
Affirmed.